                                         UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                                 3:16-cv-378-MOC
                                              3:12-cr-13-MOC-DCK-6

               OTIS SUTTON,                        )
                                                   )
                           Petitioner,             )
                                                   )
               vs.                                 )
                                                   )                                ORDER
               UNITED STATES OF AMERICA,           )
                                                   )
                           Respondent.             )
               ____________________________________)

                         THIS MATTER is before the Court on its own motion on the Government’s Response to

               Order to Show Cause, (Doc. No. 11), and the United States Supreme Court’s decision in United

               States v. Davis, No. 18-431.

                         For the reasons stated in the Court’s Show Cause Order, (Doc. No. 10), and on the

               Government’s agreement that the stay in this matter should be lifted, (Doc. No. 11), the Court will

               lift the stay and order that the Government has 30 days to file its response to the Petitioner’s §

               2255 Motion to Vacate, (Doc. No. 1).

                         IT IS, THEREFORE, ORDERED that the stay in this matter is hereby LIFTED and the

               Government shall have thirty (30) days from this Order to file its response in this matter.



Signed: April 20, 2020




                                                                1



                          Case 3:16-cv-00378-MOC Document 12 Filed 04/20/20 Page 1 of 1
